UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6568



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JERMEER MARSHALL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-00-60; CA-03-358-7)


Submitted:   August 25, 2005               Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermeer Marshall, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jermeer Marshall seeks to appeal the district court’s

order denying his motion to reconsider a prior order denying relief

on his 28 U.S.C. § 2255 (2000) motion.           An appeal may not be taken

from the final order in a habeas proceeding unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 370 (4th Cir.

2004) (applying the certificate of appealability requirement to

appellate review of the denial of a Fed. R. Civ. P. 60(b) motion).

A certificate of appealability will not issue for claims addressed

by a district court absent “a substantial showing of the denial of

a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).               A

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims   is   debatable     and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Marshall has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions    are    adequately     presented   in   the




                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -